Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 22, 2019

                                    No. 04-18-00893-CR

                                    Ryan Stephen KIDD,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR7803
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on April 15, 2019. See TEX. R. APP. P. 38.6(a). On the extended due
date, Appellant filed a motion for a thirty-one-day extension of time to file the brief.
       Appellant’s motion is GRANTED; the brief is due on May 16, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court